PER CURIAM.
Highland Lakes, Inc., was the defendant in an action brought by Art Present Real Estate, Inc., for a real estate commission. The trial judge found for the broker after a non-jury trial and the seller appeals. The sole question presented is whether there is sufficient evidence to support the finding upon the issue of whether the broker was the efficient procuring cause of the sale which was consummated.
The findings of fact of a trial judge upon a non-jury trial are entitled to the same weight as a jury verdict. MacGregor v. Sachs, Fla.1952, 57 So.2d 426; Bardee Corp. v. Arnold Altex Aluminum Co., Fla.App. 1961, 134 So.2d 268; La-France Cleaners & Dyers, Inc. v. Argenio, Fla.App.1962, 147 So.2d 330. Therefore, we will not reverse unless it is made to clearly appear that the judgment of the-trial judge is erroneous or where his findings are manifestly against the weight of evidence or are contrary to the legal effect of the evidence. See Talbot v. Talbot, Fla. App.1958, 104 So.2d 410.
The appellant has not carried the burden-of demonstrating such error. We, therefore, affirm. See Norwood v. Davis, 158 Fla. 352, 28 So.2d 872.
Affirmed.